Citation Nr: 0913368	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-00 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, other than PTSD.  

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a right knee condition, 
residuals of a finger injury, and alcoholism; and determined 
that new and material evidence had not been submitted to 
reopen claims of service connection for a back condition, 
left knee disability, and psychosis.  The Veteran submitted a 
notice of disagreement regarding the right knee, alcoholism, 
back condition, and psychosis.  A Statement of the Case (SOC) 
was furnished on these issues and the Veteran subsequently 
perfected this appeal.  

In his December 2003 Form 9, the Veteran indicated that he 
wanted a travel board hearing.  In February 2004, he 
indicated he wanted a Decision Review Officer (DRO) hearing 
and a videoconference hearing.  In May 2006, the DRO hearing 
was scheduled, but it appears the Veteran did not report.  In 
June 2007, the Veteran submitted a statement canceling the 
BVA hearing request and indicating that he did not wish to be 
scheduled for any hearings at that time.  In July 2008, the 
RO sent the Veteran a letter and asked him if he still wanted 
a DRO hearing.  He was advised that if he did not respond, 
the RO would consider the request as canceled.  The Veteran 
did not respond and on review, it does not appear that there 
are any pending hearing requests.  

Rating decision dated in September 2007 granted service 
connection for a lumbar spine disability.  As this issue has 
been resolved, it is no longer for consideration by the 
Board.  

The Board notes that in the September 2007 Supplemental 
Statement of the Case (SSOC), the RO indicated that service 
connection for a psychosis, including PTSD, remained denied.  
At that time, however, the RO had never adjudicated a claim 
for PTSD.  The RO subsequently adjudicated this issue as a 
separate and distinct claim in a rating decision dated in 
December 2008.  The Veteran was provided his appellate 
rights, but, based on information in the claims file, this 
issue has not been perfected for appeal.  The claim for 
service connection for PTSD is considered separate from the 
claim to reopen service connection for a psychiatric 
disability (neuropsychosis or psychosis) and therefore, the 
issue has been characterized as stated above.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that claims 
that are based upon distinctly diagnosed diseases or injuries 
must be considered separate and distinct claims); see also 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In April 1971, the Board denied service connection for 
psychoneurosis, manifested by headaches and sleeplessness.  
In August 1977, the RO denied service connection for 
schizophrenic reaction and determined that a new factual 
basis had not been presented for the purpose of establishing 
service connection for a nervous disorder with headaches and 
sleeplessness.  The Veteran did not appeal these decisions.

2.  The Veteran attempted to reopen his claim for a nervous 
condition on various occasions and by letter dated in March 
1987, the RO notified the Veteran that the evidence submitted 
to reopen his previously disallowed claim was not new and 
material and there was no change in the previous decision.  
The Veteran did not appeal this decision.   

3.  In May 2001, the Veteran requested to reopen his claim 
for a nervous condition; evidence received since the final 
March 1987 claim is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disability, other 
than PTSD.  

4.  The claim for service connection for alcoholism was filed 
in May 2001; evidence of record does not support a finding 
that alcoholism is secondary to or a symptom of service-
connected disability.

5.  Clear and unmistakable evidence demonstrates that a right 
knee disability manifested by retained shrapnel preexisted 
active duty and clear and unmistakable evidence demonstrates 
that the disability was not aggravated by active service.  
There is no evidence of right knee arthritis manifested to a 
compensable degree within one year following discharge from 
service.


CONCLUSIONS OF LAW

1.  The March 1987 decision, which determined that new and 
material evidence had not been submitted to reopen the 
Veteran's claim, is final.  See 38 U.S.C. § 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).  

2.  Evidence submitted since the March 1987 decision is not 
new and material, and the claim of entitlement to service 
connection for a psychiatric disability, other than PTSD, is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. 
§ 3.156(a) (2001).

3.  Service connection for alcoholism is not warranted.  38 
U.S.C.A. § 105(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1(m), 3.301 (2008).

4.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that with regard to matters that involve a request to reopen 
a previously denied claim for service connection based upon 
the receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the appellant that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court's holding that an appellant before the 
Court has the initial burden of demonstrating prejudice due 
to VA error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim; (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

By letter dated in July 2002, the RO notified the Veteran of 
the evidence necessary to establish entitlement to service 
connection for a right knee disability and advised him that 
his claim for a psychosis had been previously denied and that 
he needed to submit new and material evidence.  The Veteran 
was informed of what would qualify as "new evidence" and 
"material evidence".  He was also advised of his and VA's 
obligations with respect to obtaining evidence.  By letter 
dated in March 2006, the RO provided the Veteran information 
regarding how VA assigns disability ratings and effective 
dates.  Letter dated in July 2006 informed the Veteran of the 
information and evidence needed to substantiate a claim for 
service connection.  He was again advised of the information 
and evidence VA would provide and of the information and 
evidence he was responsible for providing, and was also asked 
to submit any evidence in his possession that pertained to 
his claim.  

The Board acknowledges that the Veteran was not specifically 
advised of the basis for the prior denials of service 
connection for a psychiatric disability.  However, the record 
reflects that he was advised of these facts in the October 
2002 rating decision, the December 2003 SOC, the January 2005 
SSOC, the November 2007 SSOC, the January 2008 SSOC, the June 
2008 SSOC, and the December 2008 SSOC.  Review of the claims 
folder indicates the Veteran was provided ample opportunity 
to respond to the cited notifications and over the course of 
the appeal, has had multiple opportunities to submit and 
identify evidence.  The Veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA and the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The claims currently on appeal were readjudicated in the 
December 2008 SSOC.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

On review, the RO has conducted extensive development 
pertaining to this appeal.  The claims file contains the 
Veteran's service treatment records, service personnel 
records, in-patient clinical records from Madigan Army 
Hospital, Social Security Administration (SSA) records, and 
records from VA medical centers (VAMC) in Louisville, St. 
Louis, Marion, Danville, Palo Alto, Evansville, Murfreesboro, 
and Nashville.  The Board acknowledges that the RO was unable 
to obtain all identified records and Formal Findings of 
Unavailability were completed with regard to certain records 
at VAMC Murfreesboro, Palo Alto, Nashville, Danville, and St. 
Louis.  The Veteran was provided notification regarding the 
unavailable records.  The claims file also contains private 
records from Pennyroyal Center and Muhlenberg Community 
Hospital.  The Veteran identified treatment at Grant Hospital 
and by letter dated in March 2008, the RO asked the Veteran 
to submit a completed authorization.  To date, the requested 
authorization has not been received.  The Veteran underwent 
VA joints and mental disorders examinations in October 2005.  
The Board notes that the Veteran failed to report for a 
psychiatric examination in January 2008.  

Regarding the claim of service connection for alcoholism, the 
Board observes that this claim was addressed in the July 2002 
and July 2006 letters.  However, as discussed below, service 
connection for alcoholism as a primary disability is 
precluded by law.  Where the interpretation of the law is 
dispositive of the appeal, neither the duty to notify nor the 
duty to assist provisions of the VCAA apply.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Although secondary 
service connection may be established, the record does not 
contain competent evidence suggesting a relationship between 
current service-connected disability and alcoholism and 
further development is not warranted.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

New and material evidence

At the outset and as noted in the introduction, the claim for 
service connection for PTSD is considered a separate and 
distinct issue from that currently on appeal.  See Boggs, 
supra.  Thus, the discussion will be limited to whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability, other than PTSD.  

In April 1971, the Board denied service connection for a 
psychoneurosis manifested by headaches and sleeplessness, 
essentially based on findings that the Veteran's nervous 
condition with headaches existed prior to service, that in-
service treatment was for the preexisting disorder, and no 
increase in basic pathology was shown.  The Veteran did not 
appeal this decision and it is final.  See 38 U.S.C. 
§ 4004(b) (1970); 38 C.F.R. § 19.104 (1971).  

In August 1977, the RO continued the denial of service 
connection for nervousness manifested by headaches and 
sleeplessness finding that a new factual basis for the 
purpose of establishing service connection had not been 
submitted.  The RO also denied service connection for 
schizophrenic reaction finding that the evidence did not 
substantiate the diagnosis of a psychosis manifested to a 
compensable degree within one year following discharge from 
service.  The Veteran did not appeal this decision and it is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1977).  

In September 1985, the Veteran submitted a claim for a 
nervous condition.  By letter dated in October 1985, the 
Veteran was advised that no further action could be taken on 
his claim unless new and material evidence was received.  The 
Veteran submitted another claim in February 1986 and the RO 
responded indicating that it was a duplicate of his previous 
claim and that absent new evidence, no change in the previous 
decision was warranted and no further action would be taken.  
In March 1987, the Veteran indicated that he had never heard 
from VA on his previous claims and he asked that someone look 
at his file and let him know the status of his claims.  By 
letter dated in March 1987, the RO notified the Veteran that 
the evidence submitted to reopen his previously disallowed 
claim was not new and material and there was no change in the 
previous decision.  The Veteran was provided notice of 
procedural and appellate rights.  The Veteran did not appeal 
this decision and it is final.  See 38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).  

With regard to the Veteran's contentions that he did not 
receive notice regarding his previous claims, the Board 
observes that the notification letters were sent to the 
addresses of record and there is no indication such 
correspondence was returned as undeliverable.  The law 
presumes the regularity of the administrative process absent 
clear evidence to the contrary.  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  

A review of the claims file shows that additional service 
records were received since the last final denial.  This 
includes in-patient clinicals from Madigan received in 
December 2007 and complete service personnel records received 
in October 2008.  During the pendency of this appeal, 38 
C.F.R. § 3.156(c) was revised to clarify VA's current 
practice that when VA receives relevant service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).  Because 
the rule regarding effective date of an award of benefits 
based all or in part on newly-discovered service department 
records is now included in 38 C.F.R. § 3.156(c), the 
effective date provision was removed from 38 C.F.R. § 
3.400(q).

The newly received clinical records include copies of the 
August 1969 neurology consultation and the September 1969 
Medical Board Proceedings and associated separation 
examination.  This evidence was contained in the service 
treatment records that were available at the time of the 
prior decisions.  Information in the personnel records has 
been reviewed and although it shows the receipt of numerous 
Article 15's, this was previously documented in the record.  
Although additional service records have been received, they 
essentially duplicate evidence already of record and do not 
constitute additional relevant evidence so as to provide a 
basis for de novo consideration.  Thus, the Board finds that 
new and material evidence is necessary to reopen the claim 
prior to a consideration on the merits.  

The Board acknowledges that the regulation regarding new and 
material evidence has been amended.  See 38 C.F.R. § 3.156(a) 
(2008).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. The Veteran's request to reopen his 
claim of entitlement to service connection for psychiatric 
disability was received in May 2001.  Therefore, the amended 
regulation does not apply.

For claims filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of this discussion, the Board will consider 
whether new and material evidence has been received since the 
final March 1987 decision.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (the evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis). 

Evidence of record at the time of the March 1987 denial 
includes the Veteran's DD Form 214, service treatment 
records, VAMC records and examination, and statements from 
the Veteran.

On report of medical history completed at the time of pre-
induction examination in November 1967, the Veteran denied 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  Consultation sheet dated in August 1969 
indicates the Veteran was complaining of constant headaches 
and had registered an Inspector General complaint, alleging 
that he did not have access to medical care.  An evaluation 
was requested to determine fitness for duty as the Veteran 
was en route to Vietnam.  The examiner noted the Veteran was 
a sociopathic type person who broke into the wrong place in 
1963 and ended up full of buckshot.  He has had chronic 
headaches since then and claims that he was also much more 
nervous, and everything and everyone was getting on his 
nerves.  It was noted that he had numerous Article 15's 
during his service.  Neurologic examination was negative 
except for a few palpable pieces of buckshot in his scalp.  
X-rays documented the Veteran's story.  The examiner felt 
that the fragments in the scalp could be responsible for a 
chronic low grade unrelenting headache which did not help the 
Veteran's basic character and probably made him somewhat more 
short fused than he would ordinarily be.  The examiner 
thought the problem was sufficiently severe to render the 
Veteran unfit for retention secondary to the preexisting 
condition.  On report of medical history completed September 
2, 1969, the Veteran noted a nervous condition and constant 
migraines due to a gunshot wound.  He indicated this 
condition had worsened since receiving a blow to the head in 
Germany.  He also reported frequent trouble sleeping, 
frequent nightmares, depression or excessive worry, and 
nervous trouble.  Medical Board Proceedings dated September 
4, 1969 indicate the Veteran was medically unfit due to 
continuous incapacitation, headaches, unknown etiology.  This 
was not in the line of duty and was considered to exist prior 
to service.  

Records from VAMC Palo Alto show the Veteran was admitted 
from July 28, 1970 to July 29, 1970.  He reported a shotgun 
wound to his head with headaches since and behavior problems.  
Final diagnosis was (1) headaches - ? post traumatic; and (2) 
schizoid personality disorder.  

On VA examination in November 1970, the Veteran reported 
nervousness, problems sleeping, and headaches.  The examiner 
noted the Veteran had buckshot covering his backside from his 
head to his legs, but indicated that none were very deep or 
penetrating the skull and he doubted if the buckshot was the 
cause of the headaches.  Following examination, diagnosis was 
psychoneurosis, mixed, with numerous physical complaints, 
particularly of headaches and sleeplessness, and marked 
difficulty in interpersonal relationships.  

In his January 1971 Form 9, the Veteran reported that he had 
a slight nervous condition before entering service, but was 
able to sleep and conduct himself in a normal manner.  He 
reported that various incidents in service disrupted his 
nerves to the extent that he could not sleep, think or react 
like a normal soldier.  He felt that the Army seriously 
aggravated his nerves and injured his well being.  

VA hospital summary shows the Veteran was hospitalized from 
April 1, 1977 to May 19, 1977.  He reported recurrent 
headaches ever since he was recently struck in the head with 
a flashlight.  His discharge was irregular due to 
unauthorized absence.  Diagnosis was (1) chronic 
schizophrenia, undifferentiated type; (2) passive-aggressive 
personality, with antisocial traits; and (3) multiple drug 
abuse.  

In a Report of Accidental Injury, VA Form 21-4176, completed 
in July 1977, the Veteran reported that he was discharged 
from service for an aggravated nervous condition.  

Evidence received since the final March 1987 decision 
includes multiple VAMC records, SSA records, private medical 
records, and VA examination in October 2005.  The medical 
records show numerous alcohol related admissions and 
associated trauma or medical conditions.  Various Axis I and 
Axis II diagnoses have been noted, to include, but not 
limited to: alcohol dependence; depressive disorder, not 
otherwise specified; personality disorder, not otherwise 
specified and antisocial traits; passive-aggressive traits; 
psychotic disorder, not otherwise specified; rule out mood 
disorder due to a head trauma; rule out substance-induced 
mood disorder; rule out substance-induced psychotic disorder; 
rule out schizophrenia, paranoid type; rule out 
schizophreniform disorder; rule out mood disorder secondary 
to medical illnesses; rule out opiate (prescription) abuse; 
rule out substance-induced hallucinosis; rule out 
malingering; schizoaffective disorder; rule out cognitive 
disorder; history of brief psychotic episodes secondary to 
alcohol/drug abuse; PTSD; dementia associated with chronic 
alcoholism and multiple head injuries; major depression, 
recurrent moderate subsequent to alcohol dependence; 
dementia, not otherwise specified; substance induced mood and 
psychotic disorder; rule out major depressive disorder with 
psychotic features; rule out psychosis secondary to a 
traumatic brain injury; rule out schizophrenia; psychotic 
disorder secondary to alcohol vs. schizophrenia vs. 
psychosis, not otherwise specified; and mood disorder 
secondary to alcohol vs. major depressive disorder with 
psychotic features.  The medical records also document the 
Veteran's reports of being depressed and/or hearing voices 
since he got out of the military.  

The Veteran underwent a VA examination in October 2005.  The 
examiner reviewed the claims file and discussed the Veteran's 
prior medical history in detail.  Following mental status 
examination, Axis I diagnosis was PTSD.  The examiner 
indicated that if the reported in-service incident was true, 
it could be the basis for the headaches and nervousness that 
led to his discharge.  He further stated that more likely 
than not, it had a great deal to do with his drinking problem 
and more likely than not his psychotic symptoms, as one 
clinician noted in 2001, are the result of heavy drinking.  
The examiner indicated that currently the best diagnosis was 
PTSD as psychotic symptoms were minimal and the Veteran was 
not drinking.  

To the extent the above evidence shows additional findings 
and diagnoses related to the Veteran's mental condition and 
is not cumulative or redundant of contentions and information 
already of record, it is considered new.  The Board notes, 
however,  that evidence prior to and following the March 1987 
denial shows diagnoses of both acquired psychiatric and 
psychotic disorders.  Regardless, this evidence is not 
considered material because it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  That is, the newly submitted evidence does not 
show that the Veteran currently has a psychiatric disability, 
other than PTSD, that was incurred during service or is 
related thereto.  Additionally, the medical evidence does not 
show that any preexisting nervous condition was aggravated by 
military service or that a psychotic disorder manifested to a 
compensable degree within one year following the Veteran's 
discharge from active service.  In reviewing the voluminous 
medical records, the Board notes that the bulk of the 
evidence suggests psychotic and other psychiatric symptoms 
are alcohol related.  

On review and with consideration of all evidence of record, 
the Board finds that new and material evidence has not been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disability, other than PTSD.  

Service connection for alcoholism

In May 2001, the Veteran filed a claim for service connection 
for alcoholism.  Evidence of record shows a long history of 
alcoholism with associated complications.  In various 
records, the Veteran reported that he began drinking heavily 
in service.  

Compensation shall not be paid if the claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1(m), 3.301 (2008).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999); VAOPGCPREC 2-98 (1998).

The law has consistently precluded direct service connection 
for alcohol and drug abuse.  However, the Federal Circuit has 
held that there can be service connection for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

The Veteran is currently service-connected for a lumbar spine 
disability; sciatica of the right leg; and residual scar, 
right little finger.  The record does not contain medical 
evidence establishing that the Veteran's alcoholism is caused 
by or is a symptom of his service-connected disabilities.  

Service connection for right knee disability

The Veteran contends that he is entitled to service 
connection for a right knee disability.  In an April 2004 
statement, he reported that he injured his right knee in a 
parachute jump.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.306 (2008).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

On report of medical history completed at the time of the 
pre-induction examination in November 1967, the Veteran 
denied knee problems.  He was seen with complaints of left 
knee swelling in May 1968.  Complaints related to the right 
knee were not shown during service.  On report of medical 
history completed at the time of separation, the Veteran 
reported having or having had a trick or locked knee.  The 
lower extremities were reported as normal on clinical 
evaluation and defects related to the right knee were not 
noted.  

On VA examination in November 1970, the Veteran reported a 
parachuting injury in April 1969 and that he has had 
headaches, backaches, and nervousness ever since.  There was 
no mention of a right knee injury or current complaints 
related thereto.  Evaluation of the musculoskeletal system 
noted no findings pertaining to the right knee.  

On Report of Accidental Injury completed in July 1977, the 
Veteran reported a parachute accident in March 1969 with knee 
and back injuries.

VA record dated in December 2000 notes the Veteran was seen 
for evaluation of his right knee.  He gave a history of 
multiple injuries to the right knee, which included a gunshot 
wound to the right knee before he went into the service and a 
parachute jump injury in 1968 or 1969 when had had a direct 
injury secondary to being slammed into the ground.  Diagnosis 
was status post multiple injuries to the right knee with 
osteoarthritis of the right knee.  

In July 2003, the Veteran underwent an examination in 
connection with his claim for SSA benefits.  Bullet scars 
were noted at the medial aspect of the right knee.  Diagnosis 
was mild posttraumatic osteoarthritis of the right knee.  
Gunshot wound in the mid 1960's without requirements for 
surgery.  

On VA examination in October 2005, the Veteran reported that 
his right knee condition had its onset during service.  He 
did not recall the details, but thought he might have injured 
it during service.  He reported having pieces of metal 
removed from his knee in a 2005 surgery.  X-rays of the right 
knee showed (1) no joint space abnormality; and (2) shrapnel 
within the soft tissues and within the proximal tibia.  The 
examiner indicated that it was less likely as not (less than 
50/50 probability) that the right knee disability was 
secondary to military service.  The examiner noted that the 
right knee problem was not mentioned in service medical 
records or subsequent examinations. He further stated that 
there was nothing about a shrapnel injury to the right leg 
noted in the service records, but that the Veteran was known 
to have had a gunshot wound prior to entry into service.  

Before proceeding, the Board observes that the presumption of 
soundness at enlistment or induction generally applies except 
as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.304 (2008).  This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was 
not noted.  The term "noted" denotes only such conditions 
as are recorded in examination reports.  

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003.

In this case, the induction examination noted that the 
Veteran's chest x-ray showed buckshot pellets.  There is no 
indication that x-rays were taken of the right knee and 
findings related to the right knee were not noted.  Current 
right knee x-rays clearly show retained shrapnel and the 
Veteran has reported a pre-service gunshot wound.  Given the 
clinical findings, the Board concludes that clear and 
unmistakable evidence shows that this disability existed 
prior to service.  

In considering whether this injury was aggravated, the Board 
acknowledges the Veteran's reports that he injured his right 
knee in a parachute jump.  The Veteran is competent to report 
such an injury.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  The Veteran's service 
records show he received a parachute badge and on its face, 
his report of a right knee injury appears consistent with the 
circumstances of his service.  On review of all of the 
evidence, however, the Board does not find the Veteran's 
report credible.  Although the Veteran reported knee problems 
at separation, he did not identify whether this was the right 
or the left knee and while there is evidence of in-service 
treatment for the left knee, there is no evidence of 
treatment for the right knee and a right knee disability was 
not noted at separation.  The evidence of record does not 
show complaints relating to the right knee for many years 
following service. 

Further, the Board does not find consistent information 
regarding the details of the right knee injury.  For example, 
in December 2000, he reported both a gunshot wound and a 
parachute injury.  In July 2003, the Veteran reported a 
gunshot to the right knee in 1963, 1968, or 1969 (as opposed 
to three distinct gunshot wounds).  The examiner indicated 
that although the claimant was considered sincere, he was 
factually unreliable.  On VA examination in October 2005, the 
Veteran could not remember the details of the right knee 
injury.  The Board notes, however, that the examiner was 
clearly aware of the Veteran's status as a paratrooper since 
he also examined the Veteran's back and the Veteran reported 
injuring his back twice in parachute jumps in 1968 and 1969.  
In assessing the Veteran's credibility, the Board 
acknowledges that he apparently has cognitive and/or other 
mental impairments.  The fact remains, however, that the 
Veteran's reported history has been inconsistent throughout 
the record and the reported in-service right knee injury is 
not supported by the evidence.  

In summary, the service treatment records are negative for 
any complaints or findings with respect to the right knee, a 
competent VA examiner has found a relationship between his 
current right knee problems and service unlikely, and the 
Board has found the Veteran's lay assertions of a right knee 
injury in service not credible.  Under the circumstances, the 
Board concludes that clear and unmistakable evidence shows 
that the preexisting shrapnel injury of the right knee was 
not aggravated by active military service, and that no 
current right knee disability has otherwise been shown to be 
related to service.

The Board has considered that certain chronic diseases, 
including arthritis, shall be service connected although not 
otherwise established as aggravated by service if manifested 
to a compensable degree within one year following discharge 
from military service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  
On review, the medical evidence does not show a diagnosis of 
right knee arthritis manifested to a compensable degree 
within one year following discharge from service.

In summary, the Board concludes a right knee disability 
clearly and unmistakably existed prior to service and was not 
aggravated during service, and no current right knee 
disability has otherwise been shown to be related to service.  
Thus, the doctrine of reasonable doubt is not for 
application, and the claim is denied.  




ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for a psychiatric disability, 
other than PTSD; the appeal is denied.

Service connection for alcoholism is denied.

Service connection for a right knee disability is denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


